Exhibit 99.1 5600 Cox RoadGlen Allen, VA23060Telephone: (804) 267-8000Fax: (804) 267-8466Website: www.landam.com FOR IMMEDIATE RELEASE Bob Sullivan Lloyd Osgood April 29, 2008 SVP – Investor Relations SVP –Communications Resources Phone: (804) 267-8703 Phone: (804) 267-8133 bsullivan@landam.com losgood@landam.com LANDAMERICA REPORTS FIRST QUARTER2008 RESULTS RICHMOND, VA - LandAmerica Financial Group, Inc. (NYSE: LFG) announces operating results for the first quarter ended March 31, 2008. First Quarter 2008 First Quarter 2007 (In millions, except per share data) Total revenue $ 686.4 $ 948.6 Net (loss) income $ (24.2 ) $ 4.7 Net (loss) income per diluted share $ (1.60 ) $ 0.26 “Our first quarter results reflect the persistently challenging economic conditions and the measures we have taken during the latter half of 2007 to significantly reduce operating costs,” said Chairman and Chief Executive Officer Theodore L.
